Title: To George Washington from Major General William Heath, 9 January 1777
From: Heath, William
To: Washington, George



Dear General
Peeks-kill [N.Y.] Jany 9th 1777

I have received the honor of your’s of the 31st of December, & 5th & 7th of Jany.
In my last I mentioned to your Excellency the taking of one Strang & the Appointment of a General Court martial for his Tryall—The Court gave in their Judgment on the 5th Inst. Copy of which I take the Liberty in inclose—I have not as yet approved or disapproved the Sentence, as this is the first Tryal of the Kind, I have thought it my Duty to lay the matter before your Excellency, and to crave your Opinion.
I have just received a Letter from Governor Trumbull which I also inclose.
Your Excellency in your Letter of the 5th Inst. Signify’d your Pleasure, that a Body of the Eastern Militia should move towards New York—I took immediate measures for the purpose—Those coming on from Connecticut I have ordered to Rye, & Kingstreet—The New York Militia was before at North Castle—In order to give your Excellency

the earliest Aid in our power, part of Two Regiments crossed the North River, and marched to Rampaugh several days since—The Remainder of those Regiments are now on their march with Brigadier General Warner—There are but Two other Regiments as yet arrived from Massachusetts Bay—One of which must remain here as a Guard; the other is marching for North Castle—Our greatest difficulty is the want of Artillery men—I have been oblig’d to offer Ten Dollars bounty, for a number sufficient to man Five or Six pieces of Cannon for Six Weeks—I hope I shall obtain them.
Your Excellency hinted in your last that if it was agreable to General Lincoln, & myself you would have him continue on this Side—It being perfectly so to us both he will remain with me.
We are making every preparation necessary with the greatest dilligence—The Troops are Rendezvousing as fast as possible—General Lincoln & myself shall go down tomorrow, if the Artillery is manned—Our parties already Scout pretty far down—Rogers’s men desert fast, and others are joining of him many of whom, we have taken.
Rogers is alarmed—part of his Regiment have moved to the other Side of Kingsbridge where about 50 Light Horse are Quartered—I think this Expedition will be attended with good Consequences—It must certainly make a Diversion in favor of your Excellency—It will prevent much Forage & provisions being sent to them by the way of Kingsbridge, & I hope enable us to raise Magazines of forage for our own Army—and your Excellency is sensible that Army which is best provided with Forage, can earliest take the Field to advantage—Forage at present is extremely scarce with us.
The day before yesterday I was informed that the Enemy were warping over some Ships to the Jersey Side, we suppos’d to cover a Retreat, & that others were under Sail—I immediately sent an Express towards Dobbss Ferry for Intelligence, he return’d yesterday & informs that Two Ships are in the River, One off the mouth of Spiten Devil, the other off Fort Washington, & that he could not discover any others.
I most heartily congratulate your Excellency on your success at Princetown, mention’d in your Letter of the 5th & others as we are informed Since—Your Excellency may be assured of every Exertion in our power here.
This moment a Flag has been sent from the City, requesting of the Convention of this State, Liberty for Lady Johnson, & Mrs Cuyler with their Servants & Effects to go to New York—As the former is said to be a Lady of great art & Intrigue, I am informed the Convention refused a former Application, on Account of Sr John’s Influence among the Indians. I have the honor to be with great respect & Esteem your Excellency’s most humbe Servt

W. Heath

